Title: Thomas Jefferson to James Madison, 2 October 1812
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello Oct. 2. 12.
          I take the liberty of inclosing to you a letter from mr Meigs, heretofore President of the University of Georgia. this has been delayed by my the same absence from home which prevented my having the pleasure of delivering it to you personally at Monpelier. I do not know mr Meigs personally, but have always heard him highly spoken of as a man of science. he was selected for the university of Georgia by our late friend Baldwin, and I remember he was considered as a great acquisition there. of the state of the place he asks for I am ignorant: but if in that or any other place you can benefit the public  by employing him, I am sure you will do it as well on their behalf as from your own disposition to patronise science. I avail myself of this as of every other occasion to renew to you the assurance of my constant friendship & wishes for your health and success in the awful charge you have on you. 
          
            Th:
            Jefferson
        